Exhibit 10.1d

AMENDMENT NO. 3 AND AGREEMENT dated as of August 23, 2006 (this “Amendment”),
with respect to the Amended and Restated Credit Agreement dated as of
February 9, 2005 as amended by Amendment No. 1 and Agreement dated as of
December 22, 2005 and Amendment No. 2 and Agreement dated as of March 6, 2006
(as so amended, the “Credit Agreement”), among Atlantic Broadband Finance, LLC,
a Delaware limited liability company (the “Borrower”), Atlantic Broadband
Holdings I, LLC (“Holdings”), the Subsidiary Guarantors listed on the signature
pages thereto, the several lenders from time to time party thereto, Merrill
Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated as Sole Lead
Arranger and Book Runner, Merrill Lynch, Pierce, Fenner & Smith Incorporated as
Syndication Agent and Société Générale as Administrative Agent. Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA), LLC are
acting as Joint Lead Arrangers with respect to the Requested Incremental Term
Commitments (defined below) (the “Joint Lead Arrangers”).

A. The Borrower has requested that the Required Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein in connection with
Borrower’s acquisition, through its subsidiary, Atlantic Broadband (SC), LLC, of
substantially all of the assets comprising G Force LLC’s (“G-Force”) cable
television systems operated in the State of South Carolina (the “G-Force
Acquisition”).

B. The Required Lenders are willing so to amend such provisions of the Credit
Agreement pursuant to the terms and subject to the conditions set forth herein.

C. To in part finance the G-Force Acquisition, the Borrower has requested
$50,000,000 in Incremental Term Commitments that are Tranche B-1 Term Loan
Commitments (the “Requested Incremental Term Commitments”) as set forth herein.

D. The Lenders party hereto as Incremental Term Lenders are willing to provide
the Requested Incremental Term Commitments pursuant to the terms and subject to
the conditions set forth herein.

E. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

SECTION 1. Amendments to subsection 1.1.

 

  A. The definition of “Adjusted Capital Expenditures” is hereby amended by
deleting it in its entirety and substituting the following therefor:

“Adjusted Capital Expenditures”: with respect to any Person, for any four
consecutive quarter period, the aggregate amount of Capital Expenditures made by
such Person as adjusted such that for the purposes of this definition, the
aggregate amount of Capital Expenditures made by such Person in respect of
equipment located (or intended to be located once put to use) on the premises of
a customer of Borrower or any of its Qualified Subsidiaries shall be no more
than $15,000,000 for such period; provided that one-time Capital Expenditures
made by such Person in respect of (a) implementing digital voice,
video-on-demand and wireless fidelity products and services, (b) integrating and
upgrading systems acquired through the Harron, Milestone, Flood City, Detwiler,
Limestone or Shaner Acquisitions, and (c) integrating and upgrading



--------------------------------------------------------------------------------

systems acquired through the G-Force Acquisition, in each case shall be excluded
for purposes of this definition; provided further that the amount of Capital
Expenditures excluded pursuant to clause (b) of the first proviso of this
definition shall not exceed $6,000,000 in the aggregate and the amount of
Capital Expenditures excluded pursuant to clause (c) of the first proviso of
this definition shall not exceed $6,600,000 in the aggregate.”

 

  B. The definition of “Agents” is hereby amended by including therein “, the
Joint Lead Arrangers” after the word “Arrangers”.

 

  C. The definition of “Aggregate Incremental Term Commitment” is hereby amended
by deleting it in its entirety and substituting the following therefor:

“at any time, the sum of the amount of all Incremental Facilities consisting of
Incremental Term Commitments (whether or not terminated) at such time other than
the GF Incremental Term Commitment, in an initial amount equal to zero, as such
amount may be increased pursuant to subsection 2.1(e) to an aggregate amount
which may not exceed $100,000,000.”

 

  D. The definition of “Capital Expenditures” is hereby amended by deleting
clause (ii) thereof in its entirety and substituting the following therefor:

“(ii) any expenditures made in connection with Permitted Acquisitions, the
G-Force Acquisition, an acquisition of the Systems or any portions thereof
pursuant to the Asset Purchase Agreement or an acquisition of the G-Force
Systems or any portion thereof pursuant to the G-Force Asset Purchase
Agreement.”.

 

  E. Clause (c) of the definition of “Majority Facility Lenders” is hereby
amended by deleting it in its entirety and substituting the following therefor:
“(c) with respect to the Term B-1 Loan Facility, the holders of in excess of 50%
of the Tranche B-1 Term Loans and aggregate Tranche B-1 Term Loan Commitments
then outstanding and”.

 

  F. The definition of “Mortgaged Properties” is hereby amended by deleting the
word “and” between clauses (a) and (b), inserting a “,” in its place and
inserting at the end thereof the following: “and (c) solely upon consummation of
the G-Force Acquisition and the making of the Tranche B-1 Term Loans in
connection therewith, any Real Property listed on Schedule 6.3(g) to the Third
Amendment.”.

 

  G. The definition of “Pro Forma Basis” is hereby amended by deleting it in its
entirety and substituting the following therefor:

“(a) following (i) the acquisition of the System or any portion thereof pursuant
to the Asset Purchase Agreement, (ii) any Permitted Acquisition, (iii) the
G-Force Acquisition or an acquisition of the G-Force Systems or any portion
thereof pursuant to the G-Force Asset Purchase Agreement or (iv) any sale,
transfer, lease or other disposition of assets outside of the ordinary course of
business permitted by subsection 8.5 during the relevant periods, Consolidated
EBITDA and Consolidated Interest Expense for the relevant periods shall be
calculated only after giving pro forma effect thereto, as if such acquisition,
Permitted Acquisition, the G-Force



--------------------------------------------------------------------------------

Acquisition, or sale, transfer, lease or other disposition of assets (and, in
each case, any related incurrence, repayment or assumption of Indebtedness, with
any new Indebtedness being deemed to be amortized over the relevant period in
accordance with its terms, and assuming that any Revolving Credit Loans borrowed
in connection with such acquisition are repaid with excess cash balances when
available) had occurred on the first day of the relevant period for determining
Consolidated EBITDA or Consolidated Interest Expense, (b) any pro forma
calculations under clause (a) of this definition may include operating and other
expense reductions and other adjustments resulting from any such transaction
that is being given pro forma effect to the extent that such operating and other
expense reductions and other adjustments are (x) in the case of clause (i),
reflected in the Consolidated EBITDA set forth in the proviso of the definition
of “Consolidated EBITDA” or of the type listed on Schedule III and (y) in the
case of clause (ii), of the type listed on Schedule III or otherwise appropriate
in the commercially reasonable judgment of the Borrower given the facts and
circumstances of the transaction in amounts consistent with actual experience or
the adjustments referred to in clause (x), all reasonably acceptable to the
Administrative Agent and (c) any pro forma calculations under clause (a) of this
definition with respect to the G-Force Acquisition shall give effect to all Rate
Increases as if they had occurred on the first day of the second fiscal quarter
of 2006.”

 

  H. The definition of “Security Agreement” is hereby amended to correct a
typographical error by deleting the phrase “February 29, 2004” therein and
replacing it with the phrase “March 1, 2004”.

 

  I. The following new definitions shall be inserted in subsection 1.1 in
alphabetical order:

“GF Incremental Term Commitment”: with respect to each Lender, the commitment,
if any, of such Lender to make an Incremental Term Loan that is a Tranche B-1
Term Loan hereunder after the Third Amendment Date in the amount set forth on
Schedule I to the Third Amendment, or in the Assignment and Acceptance pursuant
to which such Lender shall have assumed its GF Incremental Term Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
subsection 4.3 and (b) adjusted pursuant to subsection 11.6(c); collectively, as
to all GF Incremental Term Lenders, the “GF Incremental Term Commitments”. The
aggregate principal amount of the GF Incremental Term Commitments on the Third
Amendment Date is $50,000,000. GF Incremental Term Commitments are Incremental
Term Commitments and shall also constitute, without duplication of amount,
Tranche B-1 Term Loan Commitments.

“GF Incremental Term Lender”: each Lender that has a GF Incremental Term
Commitment. GF Incremental Term Lenders are Incremental Term Lenders and, once
the Tranche B-1 Term Loans are made in respect of the GF Incremental Term
Commitment, shall also constitute Tranche B-1 Lenders.

“G-Force”: G-Force LLC, a North Carolina limited liability company.

“G-Force Acquisition”: the acquisition, by Borrower or one of its wholly owned
Subsidiaries, of substantially all of the assets comprising the G Force System.



--------------------------------------------------------------------------------

“G-Force Acquisition Closing Date”: the date on which the G-Force System is
acquired by Atlantic Broadband (SC), LLC in accordance with the terms of the
G-Force Acquisition Documents.

“G-Force Acquisition Documents”: the G-Force Asset Purchase Agreement and all
other documents listed on Schedule 6.3(a) to the Third Amendment, each as
amended; provided that such amendment shall not be materially adverse to the
Lenders without the consent of the Administrative Agent, which consent shall not
be unreasonably withheld.

“G-Force Asset Purchase Agreement”: the Asset Purchase Agreement dated as of
July 13, 2006 among G Force, Atlantic Broadband (SC), LLC, a Delaware limited
liability company and, solely for purposes of Article VII thereof, Borrower, as
amended; provided that such amendment shall not be materially adverse to the
Lenders without the consent of the Administrative Agent, which consent shall not
be unreasonably withheld.

“G-Force System”: the cable television reception and distribution system owned
and operated in the conduct of the cable television business and all of the
activities and operations ancillary thereto, including the provision of cable
modem Internet access services, advertising and services and other income
generating businesses, conducted or carried on in South Carolina.

“Joint Lead Arranger” as defined in the Third Amendment.

“Rate Increase”: the increase in per-subscriber fees charged by G-Force
implemented during the third fiscal quarter of 2006.

“Third Amendment”: the third amendment and agreement dated August 23, 2006 to
the Agreement.

“Third Amendment Date”: August 23, 2006.

SECTION 2. Amendment to subsection 2.1(a). Subsection 2.1(a) is hereby amended
by deleting it in its entirety and substituting therefor:

“Subject to the terms and conditions hereof, (x) each Tranche B-1 Lender (other
than a GF Incremental Term Lender) severally agrees to make a loan in Dollars
(individually, a “Tranche B-1 Term Loan”; and collectively, the “Tranche B-1
Term Loans”) to Borrower on the Amendment and Restatement Date, in an aggregate
principal amount equal to such Lender’s Tranche B-1 Term Loan Commitment (it
being understood that Tranche B Term Loan Lenders under the Original Credit
Agreement that execute and deliver the Amendment Agreement are converting their
Tranche B Loans under the Original Credit Agreement into Tranche B-1 Term Loans
hereunder), (y) each GF Incremental Term Lender severally agrees to make an
Incremental Term Loan (in a single drawing) that is also a Tranche B-1 Term Loan
in Dollars after the Third Amendment Date upon satisfaction or waiver of the
conditions set forth in subsection 6.3, and (z) each Lender making an
Incremental Term Commitment (other than a GF Incremental Term Lender) severally
agrees to make a Loan to Borrower on the date of an Incremental Loan Amendment
therefor, in an aggregate principal amount equal to such Lender’s Incremental
Term Commitment (collectively and together with the GF Incremental Term Loans,
the “Incremental



--------------------------------------------------------------------------------

Term Loans”; and together with the Tranche A Term Loans and the Tranche B-1 Term
Loans made on the Amendment and Restatement Date, the “Term Loans”).”.

SECTION 3. Amendment to subsection 2.1(e). Subsection 2.1(e) is hereby amended
by deleting it in its entirety and substituting the following therefor: “So long
as no Default or Event of Default has occurred and is continuing, at any time
and from time to time after June 30, 2004, Borrower may request pursuant to the
procedure set forth in, and in accordance with the terms of, subsection 4.18,
the addition of an Incremental Facility consisting of an increase to the
existing Revolving Credit Facility (an “Incremental Revolving Loan”), Tranche A
Term Loans or Tranche B-1 Term Loans or a new tranche of Term Loans; provided,
however, that Borrower may not make a request for any Incremental Facility if
after giving effect thereto the sum of all then outstanding Incremental
Revolving Loans, unused Incremental Revolving Commitments, Incremental Term
Loans and unused Incremental Term Commitments (excluding the GF Incremental Term
Commitments and any Tranche B-1 Term Loans made in connection therewith) would
exceed $100,000,000; provided, further, that Borrower may not make a request for
an Incremental Facility in respect of a Revolving Loan or a Tranche A Term Loan
if after giving effect thereto the sum of all then outstanding Incremental
Revolving Loans, unused Incremental Revolving Commitments and Incremental Term
Loans and unused Incremental Term Commitments in respect of Tranche A Loans
would exceed $25,000,000. Each Incremental Facility shall:

(A) be in an amount not less that $10,000,000;

(B) have such pricing as may be agreed by Borrower and the Lenders providing
such Incremental Loans pursuant to the provisions of this subsection 2.1(e) and
subsection 4.18; and

(C) except as specifically provided in the applicable Incremental Loan
Amendment, this subsection (C) and subsection (B) above or in subsection 4.18,
otherwise have all of the same terms and conditions as the Revolving Credit
Loans (if such Incremental Loans are Incremental Revolving Loans), the Tranche A
Term Loans (if such Incremental Loans are Tranche A Term Loans) or the Tranche
B-1 Term Loans (if such Incremental Loans are Tranche B-1 Term Loans); provided
that notwithstanding anything to the contrary contained herein, the maturity
date of the Incremental Term Loans shall be the Incremental Term Maturity Date.

Notwithstanding anything to the contrary contained herein, the effectiveness of
such Incremental Loan Amendment (or in the case of the Incremental Loan
Amendment covering the GF Incremental Term Commitment, the making of Tranche B-1
Term Loans in accordance therewith) shall be subject to the receipt by the
Administrative Agent of a certificate of Borrower executed by a Responsible
Officer of Borrower certifying that immediately prior to and after giving effect
to the incurrence of the Incremental Facility (A) each of the representations
and warranties made by the Credit Parties in or pursuant to the Credit Documents
shall be true and correct in all material respects, (B) Borrower is in
compliance with each of the financial covenants contained in subsection 8.9
(with respect to Incremental Term Loans made in connection with the G-Force
Acquisition, after giving effect to the amendments set forth in Section 11 of
the Third Amendment) on a Pro Forma Basis and set forth in an Officer’s
Certificate delivered to the Administrative



--------------------------------------------------------------------------------

Agent, based on financial projections of Borrower and its Subsidiaries attached
to such certificate which have been prepared on a Pro Forma Basis giving effect
to any Borrowing made hereunder on such date and the consummation of any related
transaction and (C) no Default or Event of Default shall have occurred and be
continuing or be caused by the incurrence of the Incremental Facility.
Notwithstanding anything to the contrary, the making of Incremental Term Loans
under the GF Incremental Term Loan Commitment shall not be made until the
satisfaction or waiver of the conditions set forth in subsection 6.3 hereof.”

SECTION 4. Amendment to subsection 3.2. Subsection 3.2 is hereby amended by
inserting “(a)” at the beginning of the existing text thereof and inserting a
new clause (b) which reads in its entirety:

“(b) Borrower agrees to pay to the Administrative Agent for the account of each
Lender (other than any Non-Funding Lender) a commitment fee from and including
the Third Amendment Date, to but excluding December 29, 2006 computed at the
rate of 1% per annum on the amount of the undrawn GF Incremental Term Commitment
of such Lender during the period for which payment is made (whether or not
Borrower shall have satisfied the applicable conditions for borrowing set forth
in Section 6). Such commitment fee shall be payable in arrears on September 29,
2006 and December 29, 2006 for the actual number of days elapsed over a 365- or
366-day year.”.

SECTION 5. Amendment to subsection 4.3(c). Clause (c) of subsection 4.3 is
hereby amended by deleting it in its entirety and substituting the following
therefor:

“(i) The Tranche A Term Loan Commitments, the Tranche B-1 Term Loan Commitments
and any Incremental Term Commitments shall be automatically and permanently
reduced upon the making of a Tranche A Term Loan, Tranche B-1 Term Loan or
Incremental Term Loan, as the case may be, by the amount of such Loan, (ii) to
the extent the GF Incremental Term Commitments remain outstanding at 5:00 p.m.
New York City time on December 29, 2006, the GF Incremental Term Commitments
shall automatically terminate at such time, (iii) Borrower shall have the right
at any time subsequent to the Third Amendment Date to terminate or permanently
reduce the GF Incremental Term Commitment and (iv) the Incremental Term
Commitments under any Incremental Facility other than the GF Incremental Term
Commitments shall be terminated effective as of the day after the effective date
of the Incremental Loan Amendment relating thereto”.

SECTION 6. Amendment to Subsection 4.12(c). Subsection 4.12(c) is hereby amended
by deleting it in its entirety and substituting the following therefor:

“If any Lender (a “Non-Funding Lender”) has (x) failed to make a Revolving
Credit Loan or a Tranche B-1 Term Loan in respect of its GF Incremental Term
Commitment required to be made by it hereunder, and the Administrative Agent has
determined that such Lender is not likely to make such Revolving Credit Loan or
Tranche B-1 Term Loan or (y) given notice to Borrower or the Administrative
Agent that it will not make, or that it has disaffirmed or repudiated any
obligation to make, any Revolving Credit Loan or such Tranche B-1 Term Loan, in
each case by reason of the provisions of the Financial Institutions Reform,
Recovery and



--------------------------------------------------------------------------------

Enforcement Act of 1989, as amended, or otherwise, (i) any payment made on
account of the principal of the Revolving Credit Loans outstanding shall be made
as follows:

(A) in the case of any such payment made on any date when and to the extent
that, in the determination of the Administrative Agent, Borrower would be able
under the terms and conditions hereof to reborrow the amount of such payment
under the Commitments and to satisfy any applicable conditions precedent set
forth in Section 6 to such reborrowing, such payment shall be made on account of
the outstanding Revolving Credit Loans held by the Lenders other than the
Non-Funding Lender pro rata according to the respective outstanding principal
amounts of the Revolving Credit Loans of such Lenders; and

(B) otherwise, such payment shall be made on account of the outstanding
Revolving Credit Loans held by the Lenders pro rata according to the respective
outstanding principal amounts of such Revolving Credit Loans; and

(ii) any payment made on account of interest or commitment fee on the Revolving
Credit Loans or GF Incremental Term Commitments shall be made pro rata according
to the respective amounts of accrued and unpaid interest or commitment fees due
and payable on the Revolving Credit Loans or GF Incremental Term Commitments
with respect to which such payment is being made. Borrower agrees to give the
Administrative Agent such assistance in making any determination pursuant to
subparagraph (i)(A) of this paragraph (c) as the Administrative Agent may
reasonably request. Any such determination by the Administrative Agent shall be
conclusive and binding on the Lenders.

SECTION 7. Amendment to Subsection 5.21. Subsection 5.21 is hereby amended by
deleting it in its entirety and substituting the following therefor:

“Borrower will use the proceeds of (i) the Tranche B-1 Term Loans made on the
Amendment and Restatement Date to repay in full Borrower’s Tranche B Term Loan
under the Original Credit Agreement, (ii) the Tranche B-1 Term Loan made in
respect of the GF Incremental Term Commitment to finance the G-Force Acquisition
and pay related fees and expenses and (iii) all Revolving Credit Loans after the
Closing Date for Permitted Acquisitions, working capital and general corporate
purposes.

SECTION 8. Amendment to Subsection 6.3. Subsection 6.3 is hereby amended by
deleting it in its entirety and substituting the following therefor:

“Conditions to Tranche B-1 Term Loans made in respect of the GF Incremental Term
Commitment. The obligation of each Lender to make its Tranche B-1 Term Loans
made in respect of the GF Incremental Term Commitment are subject to the
satisfaction, or waiver by such Lender (provided that clauses (f), (g), (l) and
(u) below may be waived by the Joint Lead Arrangers, in their sole discretion),
immediately prior to or concurrently with the making of such Loans of each of
the conditions in subsections 2.1(e) and 6.2 and the following conditions:

(a) Agreement; Notes. The Administrative Agent shall have received for the
account of each GF Incremental Term Lender requesting the same pursuant to



--------------------------------------------------------------------------------

subsection 4.16(e), a Tranche B-1 Term Note, conforming to the requirements of
this Agreement and executed by a duly authorized officer of Borrower.

(b) Transactions. (i) The G-Force Acquisition Documents shall be in full force
and effect. The Joint Lead Arrangers and Administrative Agent shall have
received copies, certified by Borrower, of all material filings made with any
Governmental Authority in connection with the G-Force Acquisition. The G-Force
Acquisition shall have been (or shall be contemporaneously) consummated in all
material respects in accordance with the terms hereof and the G-Force Asset
Purchase Agreement (without the waiver or material amendment of any material
condition by any party thereto unless consented to by the Joint Lead Arrangers
and the Required Lenders); it being understood that less than 100% (but not less
than 90%) of the G-Force System may be acquired on the G-Force Acquisition
Closing Date pursuant to the G-Force Asset Purchase Agreement. Each of the
parties thereto shall have complied in all material respects with all terms,
conditions and covenants set forth in the G-Force Acquisition Documents to be
complied with by it on or prior to the date hereof (without the waiver of
performance under or amendment of any of the material terms thereof unless
consented to by the Joint Lead Arrangers, which consent shall not be
unreasonably withheld).

(c) Lien Searches; Lien Perfection. (i) The Administrative Agent shall have
received the results of a search of UCC, tax and judgment filings, each of a
recent date, made with respect to the G-Force System and Atlantic Broadband
(SC), LLC in the jurisdictions set forth on Schedule 6.3(c)(i) to the Third
Amendment, together with copies of financing statements disclosed by such
searches and such searches shall disclose no Liens on any assets encumbered by
any Security Document, except for Liens permitted hereunder or, if unpermitted
Liens are disclosed, the Administrative Agent shall have received satisfactory
evidence of the release of such Liens, (ii) the Administrative Agent shall have
the results of intellectual property searches described on Schedule 6.3(c)(ii)
to the Third Amendment, together with copies of Liens disclosed thereby and such
searches shall disclose no Liens on any intellectual property owned by the
G-Force System or Atlantic Broadband (SC), LLC and encumbered by any Security
Document except for Liens permitted hereunder or if unpermitted Liens are
disclosed, the Administrative Agent shall have received satisfactory evidence of
the release of such Liens and (iii) the Administrative Agent shall have received
duly executed financing statements on Form UCC-1 (or UCC-2, if appropriate) and
other instruments in appropriate form for filing under the UCC, necessary or, in
the reasonable opinion of the Administrative Agent, desirable to perfect the
Liens created by the Security Documents.

(d) Guarantee and Security Agreement Deliveries. The Administrative Agent shall
have received (i) joinder agreements to the Subsidiary Guarantee and the
Security Agreement joining Atlantic Broadband (SC), LLC as Subsidiary Guarantor
and Pledgor, respectively, (ii) certificates representing 100% of all issued and
outstanding Capital Stock of Atlantic Broadband (SC), LLC, and undated
instruments of transfer for each certificate, executed in blank and delivered by
a duly authorized officer of the applicable pledgor, (iii) all intercompany
notes evidencing loans made by Atlantic Broadband (SC), LLC to any other Credit
Party or any other Subsidiary, together with instruments of transfer or
assignment executed in blank with respect thereto and (iv) each of the Security



--------------------------------------------------------------------------------

Documents to which Atlantic Broadband (SC), LLC shall become a party shall have
been executed and delivered by each of the proper parties thereto.

(e) Consents and Approvals. All material consents and approvals required to be
obtained from any Governmental Authority or other Person in connection with the
G-Force Acquisition (it being agreed that with respect to the approvals required
to transfer control of the franchises as a result of the Transactions, only
approvals to transfer franchises in which 90% of the EBUs (as defined in the
G-Force Asset Purchase Agreement) are located are necessary) shall have been
obtained, and all applicable waiting periods and appeal periods shall have
expired and there shall be no governmental or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the G-Force Acquisition. Additionally, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the making
of Loans.

(f) Landlord Lien Waivers. With respect to each Leased Property identified on
Schedule 6.3(f) to the Third Amendment, the Administrative Agent shall have
received (i) to the extent reasonably requested by the Administrative Agent, a
landlord lien waiver and access agreement substantially in the form of Exhibit K
to the Original Credit Agreement or Bailee Letter, with such changes as shall be
reasonably acceptable to the Administrative Agent and (ii) to the extent
requested by the Administrative Agent, copies of leases assumed in connection
with the G-Force Acquisition.

(g) Mortgaged Property. The Administrative Agent shall have received (i) a
Mortgage with respect to each Mortgaged Property listed on Schedule 6.3(g) to
the Third Amendment, executed and delivered by a duly authorized officer of
Atlantic Broadband (SC), LLC, together with such certificates, affidavits,
questionnaires, instruments or returns as shall be reasonably required in
connection with filing or recordation thereof and to grant a perfected Mortgage
Lien on such Mortgaged Property, (ii) such UCC-1 Financing Statements and other
similar statements as are contemplated by such Mortgage, (iii) policies or
certificates of insurance as reasonably required by the Mortgage relating
thereto, which policies or certificates shall comply with the insurance
requirements contained in subsection 7.5, (iv) evidence reasonably acceptable to
the Administrative Agent of payment by Borrower of all mortgage recording taxes,
fees, charges, costs and expenses required for the recording of such Mortgage,
(v) a Lender’s title policy with respect to each such Mortgage paid for by a
Credit Party, issued by Title Company, together with such endorsements
(including, without limitation, “tie-in” or “cluster”, first loss, last dollar,
usury, contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, zoning (provided that with respect to zoning,
Borrower may, in lieu of such endorsement, deliver a zoning compliance letter
prepared by the appropriate Governmental Authority or a zoning and site
requirement summary report prepared by the Planning and Zoning Resource
Corporation or other similar service reasonably acceptable to the Administrative
Agent) and so-called comprehensive coverage over covenants and restrictions),
coinsurance and reinsurance as may be reasonably requested by the Administrative
Agent and provided that such endorsements are available in a given jurisdiction,
in form and substance reasonably acceptable to the Administrative



--------------------------------------------------------------------------------

Agent, insuring the Mortgage as a first Lien on the relevant Mortgaged Property
and subject only to Permitted Encumbrances and such other Liens expressly agreed
to by the Administrative Agent (a “Title Policy”), (vi) such consents,
approvals, estoppels, tenant subordination agreements or other instruments as
shall be necessary or appropriate in the reasonable judgment of the
Administrative Agent in order for the owner or holder of the Fee Property or
Leased Property constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property and (vii) a
Survey with respect to such Mortgaged Property.

(h) Legal Opinions. The Administrative Agent shall have received, dated the
G-Force Acquisition Closing Date and addressed to the Administrative Agent, the
Joint Lead Arrangers and the Lenders, (i) an opinion of Kirkland & Ellis LLP,
New York counsel to the Credit Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) an opinion of such local
counsel in South Carolina in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Closing Certificate. The Administrative Agent and the Joint Lead Arrangers
shall have received a closing certificate of Atlantic Broadband (SC), LLC dated
the G-Force Acquisition Closing Date, in substantially the form of Exhibit M to
the Original Credit Agreement, with appropriate insertions and attachments, in
form and substance reasonably satisfactory to the Administrative Agent and the
Joint Lead Arrangers, executed by the President or any Vice President and the
Secretary or any Assistant Secretary (or other appropriate officers or
representatives) of Atlantic Broadband (SC), LLC.

(j) Solvency Certificate. The Administrative Agent and Joint Lead Arrangers
shall have received an Officers’ Certificate of Borrower, in form and substance
satisfactory to the Administrative Agent and Joint Lead Arrangers, together with
such other evidence reasonably requested by the Lenders, confirming the Solvency
of each Holdings, Borrower and its Subsidiaries on a consolidated basis after
giving effect to the consummation of the G-Force Acquisition.

(k) Insurance. The Administrative Agent shall have received (i) a schedule
describing all insurance (including but not limited to risk property insurance,
business interruption insurance, comprehensive general liability insurance,
workers’ compensation/employer’s liability insurance, automobile liability
insurance and excess/umbrella liability insurance) maintained by Borrower and
its Subsidiaries pursuant to subsection 7.5 and (ii) binders (or other customary
evidence as to the obtaining and maintenance by Borrower of such insurance at
the G-Force Acquisition Closing Date) for each policy set forth on such schedule
insuring against casualty and other customary risks and naming the
Administrative Agent as an additional insured and/or loss payee.

(l) Control Agreements. The Administrative Agent shall have received a Control
Agreement, substantially in the form of Exhibit N to the Original Credit
Agreement, duly authorized, executed and delivered by the parties thereto, with
respect to each Deposit Account, Securities Account and Commodities Account
maintained by Atlantic Broadband (SC), LLC and denoted on the perfection
certificate supplement delivered pursuant to subsection 6.3(m) as a
Concentration Account (as defined in the Security Agreement).



--------------------------------------------------------------------------------

(m) Perfection Certificate Supplement. The Administrative Agent shall have
received a perfection certificate, substantially in the form of Exhibit O-1 to
the Original Credit Agreement, duly authorized, executed and delivered by
Borrower and otherwise reasonably satisfactory to the Administrative Agent and
the Joint Lead Arrangers.

(n) Material Adverse Effect. Since December 31, 2005, there shall not have
occurred any material adverse change or any event, circumstance or occurrence
that could reasonably be expected to result in a material adverse change in the
business, assets, results of operations, condition (financial or otherwise) or
liabilities (contingent or otherwise) of Holdings and its subsidiaries, taken as
a whole (after giving effect to the GF Acquisition).

(o) Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate of Borrower, dated the Closing Date, (w) to the effect set
forth in subsections 6.2(a) and (b), (x) to the effect set forth in subsection
2.1(e)(ii), and (y) to the effect that all conditions precedent to the making of
the Tranche B-1 Term Loans with respect to the GF Incremental Term Commitment
(except any such condition precedent the satisfaction of which is to be
satisfactory to, or subjectively determined by, the Administrative Agent, the
Joint Lead Arrangers or any other Agent or Lender) have been satisfied or
waived.

(p) Ratio of Debt to EBITDA. The Lenders shall have received satisfactory
evidence (including satisfactory supporting schedules and other data) that the
ratio of (A) pro forma Consolidated Indebtedness to (B) pro forma Consolidated
EBITDA of Holdings, Borrower and its Subsidiaries calculated in a manner
reasonably acceptable to the Agents and after giving effect to the G-Force
Acquisition for the last two fiscal quarters ended immediately prior to the
G-Force Acquisition Closing Date for which financial statements are available
multiplied by two, was not greater than 7.00:1.00.

(q) Corporate Documents. The Lenders shall have received (i) a copy of the
certificate of formation of Atlantic Broadband (SC), LLC, certified as of a
recent date by the Secretary of State of Delaware, together with certificates of
such official attesting to its good standing; and (ii) an Officer’s Certificate
of Atlantic Broadband (SC), LLC executed on its behalf by the Secretary or an
Assistant Secretary of such Credit Party certifying (A) the names and true
signatures of each officer of Atlantic Broadband (SC), LLC who has been
authorized to execute and deliver any Credit Document or other document required
hereunder to be executed and delivered by or on behalf of Atlantic Broadband
(SC), LLC, (B) the operating agreement of Atlantic Broadband (SC), LLC as in
effect on the date of such certification, (C) the resolutions of Atlantic
Broadband (SC), LLC’s Board of Directors (or equivalent governing body)
approving and authorizing the execution, delivery and performance of each of the
Credit Documents to which it is a party and (D) that there have been no changes
in the certificate of formation of Atlantic Broadband (SC), LLC from the
certificate of formation delivered pursuant to clause (i) above.



--------------------------------------------------------------------------------

(r) Financial Statements. The Lenders shall have received (i) the balance sheets
of the G-Force System at December 31, 2004 and 2005 and each fiscal quarter
ended after December 31, 2005 and ending 60 days before the G-Force Acquisition
Closing Date and related statements of income for the two year period ended
December 31, 2005 and each fiscal quarter ended after December 31, 2005 and
ending 60 days prior to the G-Force Acquisition Closing Date and consolidated
balance sheets and related statements of income of the G-Force System for each
fiscal month after March 31, 2006 and ended 60 days before the G-Force
Acquisition Closing Date and (ii) the pro forma un-audited consolidated balance
sheet of Borrower, in each case no later than seven Business Days before the
G-Force Acquisition Closing Date and such financial statements shall not be
materially inconsistent (other than changes occurring in the ordinary course of
business) with the financial statements or, in the case of any pro forma
financial information, projections previously provided to the Lenders except for
changes occurring in the ordinary course of business. All financial statements
for the years ended December 31, 2004 and 2005 shall have been audited and all
other financial information required to be provided under this clause (r) may be
unaudited.

(s) Fees. The Agents shall have received all costs, fees, expenses (including,
without limitation, the fees and expenses of Cahill Gordon & Reindel LLP) and
other consideration presented for payment required to be paid on or before the
Closing Date.

(t) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
funding of the GF Incremental Term Loans, all documentation and other
information that may be required by the Lenders in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

(u) Mortgage Amendments. (i) With respect to each Mortgage encumbering Mortgaged
Property described in clauses (a) and (b) of the definition thereof, an
amendment thereof (each a “Mortgage Amendment”) in form and substance reasonably
acceptable to the Administrative Agent, duly executed and acknowledged by the
applicable Credit Party, and in form for recording in the recording office where
each such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) with respect to each Mortgage Amendment, a copy of the existing Title
Policy relating to the Mortgage encumbering such Mortgaged Property assuring the
Administrative Agent that the Mortgage, as amended by the Mortgage Amendment is
a valid and enforceable first priority lien on such Mortgaged Property in favor
of the Administrative Agent for the benefit of the Secured Parties free and
clear of all defects and encumbrances and liens except as expressly permitted by
subsection 8.2 of the Original Credit Agreement or by the Administrative Agent,
and such Title Policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii) with respect to each Mortgage Amendment, opinions of local counsel to the
Credit Parties, which opinions (x) shall be addressed to each Agent and each of
the



--------------------------------------------------------------------------------

Lenders, (y) shall cover the enforceability of the respective Mortgage as
amended by the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Agents may reasonably request and
(z) shall be in form and substance reasonably satisfactory to the Agents.

(v) Each of the Guarantors shall execute and deliver a reaffirmation agreement
pursuant to which they shall each reaffirm their guaranty under the applicable
Guarantee.

For purposes of determining compliance with the conditions specified in
subsection 6.3, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Credit Documents shall have received notice from such Lender
prior to the initial extension of credit hereunder specifying its objection
thereto and such Lender shall not have made available to the Administrative
Agent such Lender’s pro rata share of such extension of credit.

SECTION 9. Amendment to Subsection 8.6. Clause (i) of Subsection 8.6 is hereby
amended by deleting it in its entirety and substituting the following therefor:

“the G-Force Acquisition;”.

SECTION 10. Amendment to Subsection 8.7. The relevant portion of the table set
forth in Subsection 8.7 is hereby amended and restated in its entirety as
follows:

 

Fiscal Year or Period

   Base Amount

Closing Date - December 31, 2004

   $ 33,000,000

2005

   $ 36,000,000

2006

   $ 45,000,000

2007

   $ 45,000,000

2008 - Tranche B-1 Maturity Date

   $ 40,000,000



--------------------------------------------------------------------------------

SECTION 11. Amendment to subsection 8.9. Clauses (A), (B), (C) and (D) of
subsection 8.9 are hereby amended and restated in their entirety as follows:

(A) Total Leverage Ratio. At any time during any period set forth below, permit
the Total Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Closing Date to December 31, 2004

   7.90

January 1, 2005 to March 31, 2005

   7.80

April 1, 2005 to June 30, 2005

   7.70

July 1, 2005 to September 30, 2005

   7.40

October 1, 2005 to March 31, 2007

   7.00

April 1, 2007 to June 30, 2007

   6.85

July 1, 2007 to September 30, 2007

   6.50

October 1, 2007 to March 31, 2008

   6.25

April 1, 2008 to June 30, 2008

   6.00

July 1, 2008 to September 30, 2008

   5.50

October 1, 2008 to December 31, 2008

   5.25

January 1, 2009 to June 30, 2009

   5.00

July 1, 2009 to September 30, 2009

   4.75

October 1, 2009 to Tranche B-1 Maturity Date

   4.50

(B) Senior Leverage Ratio. At any time during any period set forth below, permit
the Senior Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Closing Date to December 31, 2004

   5.60

January 1, 2005 to March 31, 2005

   5.45

April 1, 2005 to June 30, 2005

   5.30

July 1, 2005 to September 30, 2005

   5.15

October 1, 2005 to June 30, 2007

   5.00

July 1, 2007 to September 30, 2007

   4.75

October 1, 2007 to December 31, 2007

   4.50

January 1, 2008 to June 30, 2008

   4.25

July 1, 2008 to September 30, 2008

   4.00

October 1, 2008 to December 31, 2008

   3.75

January 1, 2009 to March 31, 2009

   3.50

April 1, 2009 to June 30, 2009

   3.25

July 1, 2009 to September 30, 2009

   3.00

October 1, 2009 to Tranche B-1 Maturity Date

   2.75

(C) Interest Coverage. For any two consecutive fiscal quarters ending on the
dates or during any period set forth below (as applicable), permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth below
opposite such period:

 

Period

   Ratio

June 30, 2004 to September 30, 2004

   1.50

October 1, 2004 to September 30, 2005

   1.60



--------------------------------------------------------------------------------

Period

   Ratio

October 1, 2005 to June 30, 2008

   1.75

July 1, 2008 to March 31, 2009

   2.00

April 1, 2009 to September 30, 2009

   2.25

October 1, 2009 to Tranche B-1 Maturity Date

   2.50

(D) Fixed Charge Coverage Ratio. For any two consecutive fiscal quarters ending
on the dates or during any period set forth below (as applicable), permit the
Consolidated Fixed Charge Coverage Ratio to be less than the ratio set forth
below opposite such period:

 

Period

   Ratio

December 31, 2005 to September 30, 2008

   1.00

October 1, 2008 to December 31, 2008

   1.05

January 1, 2009 to March 31, 2009

   1.10

April 1, 2009 to June 30, 2009

   1.15

July 1, 2009 to September 30, 2009

   1.20

October 1, 2009 to Tranche B-1 Maturity Date

   1.25

SECTION 12. Amortization. Pursuant to subsection 4.6(b)(ii), if made, the
Tranche B-1 Term Loans made in respect of the GF Incremental Term Commitment
shall amortize on a pro rata basis with the existing Tranche B-1 Term Loans in
accordance with the schedule set forth in subsection 4.6(b)(i).

SECTION 13. Tranche B-1 Term Loans. If Tranche B-1 Term Loans made in respect of
the GF Incremental Term Commitment are made, they shall thereafter be Tranche
B-1 Term Loans for all purposes under the Agreement unless expressly stated
otherwise or the context otherwise requires. All Tranche B-1 Term Loans shall
mature on the Tranche B-1 Maturity Date.

SECTION 14. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders that:

A. This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of each Loan Party party
hereto, enforceable against such Loan Party in accordance with its terms;

B. After giving effect to this Amendment, the representations and warranties set
forth in Section 5 of the Credit Agreement or which are contained in any other
Credit Document are true and correct on and as of the date hereof (with the same
effect as if made on and as of the date hereof) except to the extent such
representations and warranties expressly relate to an earlier date; and

C. After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.



--------------------------------------------------------------------------------

SECTION 15. Conditions. This Amendment shall become effective as of August 23,
2006, when (a) the Joint Lead Arrangers shall have received counterparts of this
Amendment that, when taken together, bear the signatures of each of the Credit
Parties, the Required Lenders and each Lender providing a GF Incremental Term
Commitment, (b) the representations and warranties set forth in Section 14
hereof are true and correct and (c) all other fees and expenses required to be
paid or reimbursed by the Borrower pursuant hereto or to the Credit Agreement or
otherwise, including all invoiced fees and expenses of counsel to the Joint Lead
Arrangers, shall have been paid or reimbursed, as applicable; provided, however,
that the amendments set forth in Sections 1(A), 10 or 11 of this Amendment shall
not become operative until the G-Force Acquisition is consummated and each of
the conditions to borrowing under the Requested Incremental Term Commitment in
subsection 6.3 of the Credit Agreement (as amended hereby) have been satisfied.

SECTION 16. Credit Agreement. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement in any Credit Document shall mean the
Credit Agreement as modified hereby. This Amendment shall be a Credit Document
for all purposes. This Amendment shall constitute an Incremental Loan Amendment.

SECTION 17. Applicable Law. This Amendment shall be governed by, and be
construed in accordance with, the laws of the State of New York.

SECTION 18. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile transmission or Adobe “pdf” file
shall be effective as delivery of a manually signed counterpart of this
Amendment.

SECTION 19. Expenses. The Borrower agrees to reimburse the Joint Lead Arrangers
for its out-of-pocket expenses in connection with this Amendment, including the
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Joint Lead Arrangers.

SECTION 20. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Pages Follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ATLANTIC BROADBAND FINANCE, LLC

By:

  /s/ Patrick Bratton   Name:   Patrick Bratton   Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

ATLANTIC BROADBAND HOLDINGS I, LLC

By:

  /s/ Patrick Bratton   Name:   Patrick Bratton   Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

ATLANTIC BROADBAND MANAGEMENT, LLC

ATLANTIC BROADBAND (MIAMI), LLC

ATLANTIC BROADBAND (DELMAR), LLC

ATLANTIC BROADBAND (PENN), LLC

ATLANTIC BROADBAND FINANCE, INC.

ATLANTIC BROADBAND (SC), LLC

By:

  /s/ Patrick Bratton   Name:   Patrick Bratton   Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

MERRILL LYNCH & CO.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

As Joint Lead Arranger

By:

  /s/ Stephanie Vallillo   Name:   Stephanie Vallillo   Title:   Vice President

MERRILL LYNCH CAPITAL CORPORATION

By:

  /s/ Stephanie Vallillo   Name:   Stephanie Vallillo   Title:   Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,
As Joint Lead Arranger

By:

  /s/ Laurie Sivaslian   Name:  

Laurie Sivaslian

  Title:   Managing Director



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALÉ,

Individually and as Administrative Agent

By:

  /s/ Mark Vigil   Name:   Mark Vigil   Title:   Managing Director